Citation Nr: 0507423	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-43 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1943 through 
December 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Regional Office in Wichita, Kansas 
(RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in February 2005, was granted by 
the Board on February 16, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of service connection for tinnitus is addressed in 
the Remand portion of the decision below, and is remanded to 
the Appeals Management Center in Washington, D.C. 


FINDING OF FACT

The competent medical evidence of record reveals the 
veteran's current bilateral hearing loss is related to his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated September 2002 and October 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
claimant was notified of the need for VA examinations, and 
examinations were accorded him in August 2002 and October 
2003.  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  He worked, as a seaman, as a submarine "chaser" and 
on convoy duty.  He reported having been exposed to excessive 
noise during that time, as a result to proximity to 3 and 4-
inch guns, and depth charge explosions.  He also stated he 
was nearby when large canisters of TNT were blown up.  He 
reported not using hearing protection during that time.

In January 1943, a service entrance examination of the 
veteran was conducted.  On physical examination, the whisper 
test results were 15/15 for each ear.  The service medical 
records reveal no complaints, treatment, or findings of 
hearing loss, or any ear or hearing disorder.  However, in 
June 1943, an additional whisper test was conducted.  The 
results were 15/15 for each ear.  The veteran was medically 
discharged from service in November 1944 for reasons 
unrelated to the current claim.  A separate discharge 
examination of the veteran was not conducted.

In March 1946, a VA general physical examination was 
conducted.  The record from this examination revealed the 
veteran's ears auditory canals were normal; a hearing test 
was not given.

In August 2002, a VA audiological examination was conducted.  
Puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
75
85
LEFT
30
30
60
75
85

The average puretone decibel loss was 60 decibels for the 
right ear, and 63 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear, and of 92 percent in the left ear.   

During this examination, the veteran reported that he had not 
had ear surgery, been treated for ear problems, or had a 
family history of hearing loss.  The examiner noted the 
inservice noise exposure and opined that the veteran's 
"[h]istory of noise exposure more likely than not 
contributed to present sensory [hearing] loss," but noted 
that the veteran also had a history of post-service noise 
exposure, working in a machine shop with no hearing 
protection.  

In October 2003, another VA audiological examination was 
conducted.  At that time, the veteran reported a history of 
both military noise exposure, due to ship guns and depth 
charge explosions, and post-service occupational noise 
exposure, due to 30 years' work in a machine shop, utilizing 
power tools.  He also reported bilateral, constant tinnitus, 
worse in the right ear than the left, that had begun in 
approximately 1988.

In conjunction with this VA examination, another audiogram 
was conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
75
85
LEFT
25
35
65
75
85

The average puretone decibel loss was 62.5 decibels for the 
right ear and 65 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear, and of 88 percent in the left ear.  The 
examiner's diagnosis was bilateral mild to severe 
sensorineural hearing loss, with mildly reduced word 
recognition, and normal middle ear function.

The examiner noted the veteran's military and post military 
noise exposure.  The examiner concluded that he could not 
verify the significant military noise exposure in the service 
medical records.  Further, he opined that with the veteran's 
significant post-service noise exposure, he could not "be 
more than 50 percent confident the hearing loss resulted from 
the acoustic trauma the veteran experienced during military 
service."  He concluded that it was "as likely as not" 
that the hearing loss resulted after military service.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The determinative issues presented by the current claim are 
(1) whether the veteran had hearing loss during service or 
sensorineural hearing loss within the first 
post-service year; (2) whether he has a current hearing loss 
disability; and, if so, (3) whether any current hearing loss 
disability is etiologically related to service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In this case, the veteran's service medical records do not 
show clinical evidence of hearing loss, as defined by 38 
C.F.R. § 3.385, at any time during active duty service or at 
any time prior to the September 2002 VA audiological 
examination.  Although hearing loss, as defined by 38 C.F.R. 
§ 3.385, is not shown in service or at separation from 
service, service connection can still be established if 
medical evidence shows that they are actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

The service personnel records confirm the veteran was a 
flight mechanic and served onboard several different ships.  
The 2002 VA examiner stated that the "history of noise 
exposure more likely than not contributed to [the veteran's] 
present sensory loss," and also noted that the veteran had a 
history of post-service noise exposure.  The January 2004 RO 
decision held that by failing to state the noise exposure 
"significantly" contributed to the veteran's hearing loss, 
the 2002 VA examiner's opinion was insufficient upon which to 
base a grant of service connection.  However, the Board finds 
that the relevant regulations do not require a finding that 
in-service noise exposure significantly contributed to 
hearing loss, only that the examiner can relate the veteran's 
hearing loss back to the in-service noise exposure.  The 2002 
VA examiner's opinion is sufficient to do so.

Additionally, the 2003 VA examiner stated that he could not 
be "more than 50 percent confident" that the veteran's 
hearing loss was caused by his time in service, and concluded 
that the veteran's current hearing loss was "as likely as 
not" related to the veteran's military service.  This 
opinion is neither in favor of, nor against, a grant of 
service connection, as it gives equal weight to the 
possibility that the veteran's hearing loss was or was not 
caused by his post service noise exposure.

As such, the cumulative evidence of record supports a grant 
of service connection for bilateral hearing loss.  There is a 
competent medical opinion of record that supports a grant of 
service connection, and none that contradict it.  
Accordingly, service connection for bilateral hearing loss is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

The veteran seeks service connection for tinnitus.  
Specifically, he alleges that the tinnitus he has experienced 
since approximately 1988 is the result of having been exposed 
to excessive noise during service, as a result to proximity 
to 3 and 4-inch guns, and depth charge explosions.  He also 
stated he was nearby when large canisters of TNT were blown 
up.  During all of this time, he reported not using hearing 
protection.

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus at any time during active 
duty service or at any time prior to the VA audiological 
examination.  However, although tinnitus is not shown in 
service, or at separation from service, service connection 
can be established if medical evidence shows that it is 
actually due to incidents during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

In August 2002, a VA audiological examination was conducted 
however, the examiner did not give an opinion as to the 
etiology of the veteran's tinnitus.

In October 2003, another VA audiological examination was 
conducted.  At that time, the veteran reported a history of 
both military noise exposure, due to ship guns and depth 
charge explosions, and post-service occupational noise 
exposure, due to 30 years' work in a machine shop, utilizing 
power tools.  He also reported bilateral, constant tinnitus, 
worse in the right ear than the left, that had begun in 
approximately 1988.  The examiner concluded that he could not 
verify the significant military noise exposure in the service 
medical records.  Further, he opined that with the veteran's 
significant post-service noise exposure, he could not be 
"more than 50 percent confident" that the veteran's 
tinnitus resulted from the acoustic trauma the veteran 
experienced during military service.  He concluded that it 
was "as likely as not" that tinnitus resulted after 
military service.

The medical evidence of record is not conclusive as to the 
issue of whether the veteran's tinnitus was incurred in 
service.  The 2002 VA examination report does not give an 
opinion as to the etiology of the veteran's tinnitus, but 
does note that the veteran was exposed to noise during his 
military service and his post-service employment.  The 2003 
VA examination notes the veteran experienced bilateral, 
constant tinnitus that was more severe in the right ear than 
the left, but concludes that it was "as likely as not" that 
the tinnitus resulted from post-service noise exposure.  

As the only medical evidence of record as to the etiology of 
the veteran's tinnitus essentially concludes that the 
veteran's tinnitus is as likely due to his post service noise 
exposure as not as likely due to his post service noise 
exposure.  Accordingly, and in light of the decision granting 
entitlement to service connection for bilateral hearing loss 
herein, the Board concludes that there is insufficient 
medical evidence upon which to base a decision on the issue 
of entitlement to service connection for tinnitus.  
Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded an 
additional VA examination to determine 
the etiology of any tinnitus found.  
All pertinent symptomatology and 
findings should be reported in detail.  
The examiner must, in light of the 
finding of service connection for 
bilateral hearing loss, state an 
opinion on whether the veteran's 
tinnitus is related to the veteran's 
military service.  The claims file must 
be made available to and reviewed by 
the examiner.  The rationale for the 
opinion expressed must be provided.  
The report should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of his VA examination must 
be placed in the veteran's claim file.  

3.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for tinnitus.  If 
the benefit on appeal remains denied, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


